’    .




         OFFICE   OF THE        ATTORNEY GENERAL   OF TEXAS
                                   AUSTIN




nimble 0:P. Lool&art,&alma
ord of Insulwloe ColmleslQnem
still,Texar

3r sir:




                                              and aooiaent




                     please crdviaeme vhether ouch an
                   an inaurunoe oontraat~'
         The exoe~ts froisthe contract rsfemed to end vhlab
    enclose ere es Pollws:
                                "ARTICTB XI
                   "(Aooident       aud Sialmese Benefita)
        YSeotlon 1. Effective a8 of tho date of this
    agreement nn employee who haa thereafter oompleted
F’
I1 H0h 0. P. Lockhart, Page 2


       sFt months 0r oontlnuous~aomioe shall be lntttlad
       to nlok leave benefit8 in aooordanoetith the fol-
       lovlng tsoheduler
       upon Colsplotlonof contl.nuoua
       Smvioe ofr                        RariioumBenefits AUwed~
       9l.x months to three yedira       Four veoka
       Three yeax.93                     Five veokt-
       Four years                        six voeks
       Five years                        Seven vooka
       six yearn                         Eight veeks
       Seven years                       Iiinevoeks
       Eight yews                        'Tenveaks
       Nine year5                        Eleven woaka
       Ten yorws or mars                 Twelve vaeks
            "Yection 2. Exoeptlon?J:
      (a) An etiployeoshall not be ehtltled to aiak leave
      benefits under this Article if his Illnes? QF injury
      ven due tor
            (1) zotg;ful     intention to injure hlmaalf or
             2   Venereal dlaeaso
             3   Intoxication
             4   Uae of habit fomlng   drugs     0
            II Mllloonduot
             5
      (b) An aqloyoe shall not be entitled to sick leave
      benefit8 under this Artlole ?f an Ill~as or aooldent
      ooow?s vhiler
             1 The employee 1s on leave of ebeenoe
             2 The employee la abaett due to 8 lap.orr
             3 AA employee 18 on a suepension
            II
                          "ARTICLEXI
                                    S3?iknessBenefits)
           "gec~~ou ycciaent  and
                        Computation   of Benefits8
           The omount’of weekly sick leave benefit shall
      be oomputed by multlplylng the enployoe'er  eatab-
      llshed straight time hourly rate of pay time8 tha
      number of hours in the employcotsestablishedwork
      week. Fraotlons of the work vo8k shall be coq@utod
      on the basis that the nunbor of days of siok leave
Hon. 0. P. Lockhart, Page 3

    benefit be&s to the number of days In the employeo'r
    establishedwork veek times the amount determined
    above. Slak leave benefits shall be paid in occotd*
    anoe with the establishedpay periods.
       *Seation 4. Rvery eligible employoo vho 1s
    absent from duty on aooount of sickness or injury
    shall immediately notify the IndustrialRelation3
    Department, and the employee ulli not reoaive bene-
    fits as,provldedln this plan for the the lost pre-
    vious to suoh notioe.
            "Section 5.   Llmltation3
    (a) par the first three 3ohoduled wo;rkir;jdays
    after proper notice has been given Ln aoccdsnos
    vtlthSection 4 of'thts Artlole, there shall be no
    sick benefit gold unless the olckne3s extends Lnto
    the fourth scheduled working day, in vhich aose pey-
    ment shall !.ncludethe first three scheduled vorklng
    days.
    (b) Ao employee vi11 be entitled to benefits during
    any annivervaryyear greater th3n the total number
    of week3 ahovn by the schedule in Section I. Unused
    benefit3 during any annlveroary year m2y not be oar-
    ried over from one year to another.
    (c) If an employee entitled to benefit3 ~23provided
    in this Article is abecnt 83 a result.of an occupa-
    tional llln83s or un lndustriol accident 011 the sick
    benefit provLslon3 in thla artiole vlil opply. Pro-
    vided, hovever, t&it the Company shall be credited
    with the coqmsstion insurance paymnt to nn employee
    subject to this Artiole in diach3rging the Comp&iny~o
    obligation to on employee under this Article.
    (d) If 3ny law La orm!ctedthat piovlde3 for any
    or a11 of the benefits covered by this Article, then
    the Compn~- shall be credited,with tileamsuzt of such
    benefLt,sin discharging the Compoxiy'3obiQ:&tiw to
    an czployea a3 provldcd for Ln thi.311r~iclc.




                                                            __--.   --.
:'gan. 0.~P. LOOldmrt, Page 4

     :
!.            “seaticm6.      RoooMa
             *~a the agpllaation of thl8 Article, the rwavds
         of'the Cf2zago4ahall be OcuaclUslve in UetenaL~   the
         ecrpl~yeo*s l,eqth of servloe, aalory# wages and amomt
         or benefita to whloh he lo entitled.
              =900t1on7.      Caaoolletl~ of BezU5ritrr
              %n   6t~loyes shell lose all btumfita provided
         by t&la Artlole for the follovlng cesByozuiB
              ReJlpp
              Dlsohar@d for 08~86
              Acae t4 other emgloymmt during a leave of
                  Pexcept aa expreasPf apprcwed by the Compeny).
              overetdys his leave of abeonco
              Absent ulthout 18nYe for three oomeautlm     work-

         (?j %%qj    beCA bl~id Off OKid hsY~hexsf3fter     beOA
         oftered en@ognent by the Compmy d        ot13 or by notioe
         to the mloa, and he does not vithLn five (5) vorld~g
         days thereafter give notloe of eooeptance of such im-
         ploymnt, mid WithiA enotber five (5) worldAg daya
         after giving such notice faila to appear a$ the Plent
         reedy far vorlc.
         (g) Is laid off for oraehundred elghty~ (180) oelerrdm

              Ia off duty for one oalmdar year or more due to
         AOA-OOOU~tlonnl Ok&W5a   oF tAjW.'y.

             "Seotlon a. It ln.~agreed tlmt my abuse oi this
         Artlole by an ezuployweeh011 mclJnhis InaPeclleto
                                                        dlb-
         ohfwge.
              “Seation 9.- An employae h&not collect the bwne-
         fits of this Article end the bemf~to of nrtlcle IX
         et the ama time.
              "Seotion 10. Ati employee who lo Ez~Jumd in the
         refinery and is sent home bemuse of such inju.~yshnll
         receive pay ot hla regular hourly rstr~for t!m trolonce
         OS the ezployew's soheduled vor&&~;~, on vhlch the ln-
         jury ocourr(b3.”
             Article   4716 of \ielFAOA'E~nnotete!~Rovlaed C$vLl Stetuteo
     is in part 61sfollows:
HOL   0. P. Lookhart, Page 5


           I         An aooldent lnsurm-~osocmpmy shell
.     be deeAd &be       6 oorparatlondoing business under
      eny charter  involving&   the payment of money ox other
      thing of value,    oaadltioned upon the lnjuxy, disable-
      ment or death of persons resulting from traveling OF
      general aooidents by lend or vater,~ A health insur-
      anoe oompany shall be 'deemedto be a oorporetion
      doing business under any oharter inyolvi.ngthe payI
      Pent oi any amount of money oa?other thing of value,
      oondltloned u on loss by reason of dfsabilitp due to
      slokness or 1P l-health. . . ."
          The word ~"lnsuranoe"is deflnwd In 24 Tex. Jurls,;
P. 650, as follows t
             “~Insuranoe*   is a vord of comprehensiveend
      varied meaning. In .ageneral sense, the tmm slg-
      nlfies an iigreement,for a oonsideratlor.,     to pay a
      SLIOI OS money upon the hnpponlng of’ a pertiouler   event
      or oontingency,     or lnchdfying   for loss In respect
      of a spealfled subjeot by speoifiwd perils; in other
      vords, an undertaking by one party, ,uauollraalled
      the Insurer, to proteot the other party, generally
      designated as the insured or the essured, from loss
      arising from named risks, for the oonslderetlonand
      upon the terms and under the oonditlms reoited."
          The vord "lnsuranos"is defined in 32 Corpus Juris.,
P. 975, as follOwa:
           %madly d8fined,     insuranoe is B oontraot by
      vhloh one party, for a ooapensatloncalled the pre-
      mium, assumes partioular risks of the other party
      and promises to pay to him or l& nomlnoe a certain           ~~..
      or escerteinsblesum of money on a spooified oon-
      tlngenoy. As.regerds property and litibllftginsur-
      ance, it la e oontraot by whioh one party promises
      on a considerationto compensate or relmburee the
      other If he shal.1suffer   loss from a npeoified
      bause, or to guarantee or indert@fy or 'securehim
      against loss from that muse. With some ?%$;pElgr,
      partloulsrlg Is a contraot of indemnity.
      insumnoe denotes also the act of'inaurlngby the
      oontraot here,d.ofined,as veil 8s the system of
      business of HNch such oontraots are the chnmotor-
      iatic and vital Oloment.n
. .




      Hon. 0. P. Lockhart, Page 7


               "In one form or another the practice In
          hosry,wlth age. The fermer knows that the promiso
          to hls.hlred nan of gultting early and the loon of
          a horse and buggy for the evening off rill produae
          e big deyis work long before the early quitting
          tine. The teacher knows that the prospect of Q
          half holiday, if there are no ca8es of tardiness,
          vi11 insure the early arrival et sahool of every
          pupil, upon pain of the displeasure of his fsllov
          students. So It is In industry. An expeoted bqnua
          based upon results tends to discourage and expose
          employees vho are lncllned to be lazy, thoughtless,
          inefficient,and vasteful. Experience has demon-
          strated that the psyment of a bonus vorka to the
          benefit of employer and employee alike and, within
          reasonable bounds, is advantageous to stoc~oldera
          of corporations emploglng labor. Courts hove reoog-
          nlzed this kid have given their sinction to the
          practloe. . .'
                39 Corpus Jurirr.',
                                 Sec. 192, pp. 143-144, lays down
      the follovlng rulesi
               "The right of an e.zrployee
                                         to compeasetlon
          rests In genera1 upon the performance of services,
          under an agreement, express or implied, that oom-
          pensatlon shall be had therofoll,elthough there
          need be no definite agreement as to the &mount



          agreement 83 to compensation,it3 terns control."
          (emphasis add,ed)                   ,,'
               And Sectlsn 196, pages 147-148 thereof is in part
      33 follous:
               "An employee is not entitled to recover for
          lost time where there 1s no agreement to that ef-
          fect, or where the contract of employment allow
          compensatin only for the days the employee works.
          Where the employee is given 8 vacation with pay,
          or s leave of nbaeti@ls granted, . . . the employee
          is entitled to his vages for the time off."
    xoa. o. P. Lookhart, Page 8
I
              In the case of Missiwrl, K. & T. Ry~ico. of Texas
    v. Bryant, 1.78      3.
                      W. 685, vrlt refused, the Court had ursle~
    oonslderationthe right of an assistant general mana or of the
    ralluny-ocmponyto reoover the balance of salary alafmed to be
    due for time spent on leave of absunoo due to slokness. In ef-
    firming judgment therefor, the Court of Civil Appeals h&Q that,
    since the ebsenae was outhorited and granted In good faith by
    an officer vho had authority so to do, and the authori&aticmof
    said leeve having expressly provided that suoh ralary should be
    dravn du%la the period of leave, the WiSiStSKLt 8SlNl'Ed IllSIlSgeP
    was entitled to psy for the time oovared by such leave of absence.
              Under the rules of law above referred to, the question
    of pay during time off duty by reason of sickness or aooldent
    under the terms and aondltions expressed in the exoerpts set out
    would, in our opinion, not be a nattar of lnowams,   suoh excerpts
    showing no more than an agreement to pay extxa compensationfor
    oontlnuousservices. It is our cplnlon, therefore, that your
    question should be answered in the necntive.
                Trustins that this sntlsfnotorllyonsners gou3?inquiry,
    we remaln

                  ‘is;                  Yoyx   vcxy truly
                                    ATTORNEY GENXRAL OF TEXAS

                                    BY
                                                    Asaistsnt